Citation Nr: 0635957	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  04-31 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from September 1979 to September 1985, with 
subsequent service with the Army National Guard and Air Force 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
December 2003.  A statement of the case was issued in July 
2004, and a substantive appeal was received in August 2004.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is claiming entitlement to service connection for 
his currently diagnosed carpal tunnel syndrome.  A VA medical 
opinion was obtained in June 2004.  After review of the 
veteran's claims file, it was opined that it was less likely 
than not that the veteran's carpal tunnel syndrome is related 
to his service connection right hand injury in 1984 and 1985.  
The opinion advised, however, to obtain a compensation and 
pension orthopedic consultation for the most definitive 
resolution as to whether the veteran's carpal tunnel syndrome 
is related to the in-service injuries or to the veteran's 
current occupation.  

The veteran was afforded another VA examination in November 
2005 with Rex M. Alvord, Jr., M.D.  The Board notes, however, 
that instead of asking the examiner to determine whether the 
veteran's right carpal tunnel syndrome is related to active-
duty service or to the veteran's current occupation, the 
examiner was instructed to comment instead on the most 
probable cause of any hand weakness or atrophy.  Further, it 
does not appear to the Board that the veteran's claims file 
was made available to the examiner.  Accordingly, this case 
is remanded specifically to Dr. Alvord for a medical opinion 
regarding the etiology of the veteran's carpal tunnel 
syndrome based upon his November 2005 examination of the 
veteran and upon review of the veteran's claims file.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4). 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him in the recent past for 
right carpal tunnel syndrome.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured. 


2.  The claims folder should be forwarded 
to Dr. Alvord. Based upon the November 
2005 examination and a review of the 
veteran's claim's file, Dr. Alvord should 
offer an opinion as to whether the 
veteran's right carpal tunnel syndrome is 
at least as likely as not (a 50% or 
higher degree of probability) related, 
directly or otherwise, to the service-
connected residuals of fractures of the 
third, fourth, and fifth metacarpals of 
the right hand.  Reasons and bases for 
all conclusions should be provided.  If 
an opinion cannot be provided without 
resorting to speculation, the examiner 
should so indicate.

Should Dr. Alvord not be available, the 
claims folder should be referred to an 
orthopedist for a review of the record 
and the requested medical opinion.  


3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The veteran 
and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



